Title: To John Adams from Joseph Yznardi, Sr., 3 June 1797
From: Yznardi, Joseph, Sr.
To: Adams, John



Sir.
Cadiz 3d June 1797

The American Consulate in this City, & destrict, having been left to my charge, by, & in the absence of my Son, who is the appointed Consul; I beg leave to assure you of my attention to the dutys annexed to that important trust, & that however arduous the task may now become on account of the present unhappy State of things: I have – with alacrity and firmness – asserted the grievances, and wrongs done to American Citizens, and endeavoured with constant Zeal to Obtain their redress.
I have not as yet had an opportunity to present you as I do now the hommage of my dutifull respect, & my Sincere wishes for your present & future welfare. That you may enjoy in their plenitude, every human happiness is the cordial desire of my heart; as it is the Conviction of my mind that your Elevation to the Presidencial Chair will be attended with signalized benefits to the U.S.
With that veneration which your virtues deserve, and the respect due to your character I have the honor to be / Sir Your most obedt / humbl Servt

Josef Iznardy